Case 5:20-cv-00438-FB Document 83 Filed 05/14/20 Page 1 of 1




                                                                          Crk, U
                                                                          CasarE ChaV4I
                                                                                        S.


                                                                          San Antonio, Texa®
                                                                                             DL5V E D
                                                                                                      MAy     1    42020
                                                     20                                                                RICT COUF




 I   Completeft1 1, 2, and 3.                                                       A. Signature
 I   Print your ñne and address on the reverse                                      X                                                0 Agent
     so that we can return the card to you.                                                                                          0  Addressee
 I   Attach this card to the back of the mailpiece,                                 B. Received by (Printed Name)             C.   Date of Delivery
     or on the front if space permits.
 1   Article Addressed to:                                                          D. Is delivery address different from item 1?    0 Yes
                                                                                       If YES, enter delivery

     The Honorable Greg Abbott                                                               TX Com
     Office of the Govenor
     1100 San Jacinto                                                                                         I   'I




     Austin, Texas 78701
                                                                               3. Service Type                            o Pnority Mall Express®
                                                                                 Adult Signature                          0 RegIstered Mail
           IIIIi   II1   II III       [H   III III HIll
                                                                               o Aduft Signature Restricted Delivery      0 Registered Mall Restricted
      II                          I                       II   liii III        o CertifIed Mall®                         ,...eliveiy
           9590 9402 5679 9346 1882 71                                         o CertIfied Mall Restricted Delivery     1VRetum Receipt for
                                                                               O Collect on Delivery                         Merchandise
      riii   IJ,,,,,Iw                                                         O Collect on Delivery Restricted Delivery 0 Signature Conflntjflfl'
                                                                               o Insured Mail                             0 Signature Conflrmf
?0   9       2280 0002 0825 3814                                               o Insured Mati Iissstctsd Delivery            Restricted Delivery


 P   Form     3811,      .JuIy   2015 PSN 1530-02-000-9053                                                              Doru,e Return Receipt
